Missouri Court of Appeals
                            Southern District



AUGUST 14, 2015
THE FOLLOWING CASES WERE AFFIRMED PURSUANT TO RULE 84.16(b).

1.   Case No. SD33419

     Re:   RAY CHARLES HICKS,
           Appellant,
           vs.
           STATE OF MISSOURI,
           Respondent.

2.   Case Nos. SD33686, SD33687, SD33688 and SD33689 (Consolidated)

     Re:   IN THE INTEREST OF:
           O.G., H.J.G., A.G., AND S.G., Minors,
           J.C.H., Natural Father,
           Appellant,
           vs.
           GREENE COUNTY JUVENILE OFFICE,
           Respondent.